UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7207



ELDER DEFORRORRORA LOCUST,

                                             Plaintiff - Appellant,

          versus


W. BILLY SMITH, Sheriff,

                                               Defendant - Appellee,

          and


JAMES B. FRENCH; JIM HUNT, Governor; MACK
JARVIS; DANIEL L. STIENEKE; LIEUTENANT CAN-
NADY; L. M. PIKE, Chaplin; JOSEPH E. SETZER,
JR.; LENOIR COUNTY; DAL F. WOOTEN, III,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-376-5-BO)


Submitted:   December 16, 1999          Decided:    December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.
Elder Deforrorrora Locust, Appellant Pro Se. G. Christopher Olson,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elder Deforrorrora Locust appeals from the district court’s

order granting an extension of time for Defendants to file an

answer. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, see 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, see 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).   The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     Therefore, we grant W. Billy Smith’s motion to dismiss the ap-

peal as interlocutory.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                         DISMISSED




                                 2